Citation Nr: 1437858	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-12 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Centers in Denver, Colorado and White River Junction, Vermont 


THE ISSUES

1.  Entitlement to reimbursement for unauthorized dental expenses at a non-VA health care facility (performed on March 21, 2011) through the Foreign Medical Program.  

2.  Entitlement to beneficiary travel payments under 38 C.F.R. § 70.10 for travel to a VA health care facility in October 2010. 

(The issue of entitlement to an effective date earlier than August 31, 2012 for the grant of service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.

These matters come before the Board of Veterans' Appeals on appeal from December 2010 and August 2011 decisions by the VA Medical Centers in White River Junction, Vermont, and in Denver, Colorado, respectively.  A December 2010 decision from the Beneficiary Travel Coordinator in White River Junction informed the Veteran that his claim for beneficiary travel for October 14, 2010 would be reimbursed only for 32 miles round-trip to his nearest VA facility.  The August 2011 decision from the VA health Administration Center in Denver, Colorado denied reimbursement for unauthorized non-VA dental services.  The Veteran perfected appeals of these decisions. 

The record appears to show that the Veteran claimed entitlement to beneficiary travel payments for travel to a VA Medical Facility on February 19, 2013; however, the record also shows that in a March 2013 letter, the Veteran was informed that he had received the correct mileage payment and that further payment was not authorized.  The record does not show that this claim was appealed, and the record does not show that this issue was certified to the Board for appellate action.  Therefore, it does not appear that this issue is currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regarding the Veteran's claim for beneficiary travel payments, the record does not contain the October 14, 2010 treatment record which serves as the basis for the VA medical appointment traveled to and the actual claim for travel expenses the Veteran is seeking payment for (the claim is apparently a December 16, 2010 letter from the Veteran, and such letter is referred to by the Beneficiary Travel Coordinator in the December 28, 2010 decision).  The record also does not contain any information showing whether or not the Veteran was directed by VA to attend the October 14, 2010 appointment at the VA outpatient clinic in Colchester, Vermont, which the Veteran claims he was directed to attend.  (In his January 2011 notice of disagreement and in his June 2011 VA Form 9 the Veteran stated it was not his choice to go to the VA outpatient clinic in Colchester, Vermont, and instead, he was instructed by the White River Junction, Vermont Regional Office to do so.)  It does not appear that these VA records have been sought or obtained.  VA is required to make reasonable efforts to help a claimant obtain Federal records relevant to his claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Accordingly, because these records have not been associated with the Veteran's VA claims file, the claim must be remanded.

Additionally, the claims file contains the first page of a March 8, 2013 notice letter indicating that a supplemental statement of the case was enclosed.  However, the record does not contain any such supplemental statement of the case, or the remaining pages of the March 8, 2013 notice letter.  As such, a copy of the March 8, 2013 notice letter and supplemental statement of the case should be obtained and associated with the claims file on remand.

The Veteran was issued a statement of the case in May 2011 on the issue involving beneficiary travel.  However, while the statement of the case lists several regulations including 38 C.F.R. § 70.10 and also cites to 38 U.S.C.A. § 1728, the VAMC does not cite to any other specific VA regulations or alternative authority in denying the Veteran's claim, and no evidence was listed as having been considered.  The Board, therefore, finds the statement of the case to be inadequate.  38 C.F.R. § 19.29(c) (2013).  On remand, the Veteran must be provided with a supplemental statement of the case providing the Veteran with the rationale for the denial of his claim, to include the specific VA regulations and/or governing authority which are utilized, as well as the evidence considered.

Similarly, with regard to the claim for reimbursement of unauthorized non-VA dental services through the Foreign Medical Program, the November 2011 notice letter which accompanied the statement of the case indicates that the Veteran disagreed with the decision to deny authorization for reimbursement of dental services through the Foreign Medical Program.  However, the actual statement of the case denies dental services as a covered benefit under the Foreign Medical Program and only cites to 38 U.S.C.A. § 1712 and the Foreign Medical Program Policy; it does not cite to any authority governing reimbursement of unauthorized medical expenses.  The Board, therefore, finds the statement of the case to be inadequate.  38 C.F.R. § 19.29(c) (2013).  On remand, the Veteran must be provided with a supplemental statement of the case providing the Veteran with the rationale for the denial of his claim, to include the specific VA regulations and/or governing authority which are utilized.

Regarding both claims on appeal, in September 2013, March 2014, and June 2014, the Veteran requested that he be afforded an opportunity to meet with a Decision Review Officer (DRO) in conjunction with his claims.   

Although a hearing specifically before a DRO at the RO is not available in cases adjudicated by the Veterans Health Administration (VHA), the Board will construe the Veteran's request for such a hearing at the Agency of Original Jurisdiction in the most favorable light to him, as a request for a hearing under 38 U.S.C.A. § 17.133.  38 C.F.R. § 17.133.  See generally 38 C.F.R. § 3.103 (the Veteran has a right to a hearing).

Pursuant to 38 C.F.R. § 17.133(b), an individual who disagrees with the initial decision denying a claim administered by the Veterans Health Administration (VHA) in whole or in part may request a meeting with the immediate supervisor of the initial VA decision-maker, the claimant, and the claimant's representative.  Such a meeting shall only be for the purpose of discussing the issues and shall not include formal procedures such as cross-examination.  Such a meeting will be taped and transcribed by VA if requested by the claimant and a copy of the transcription shall be provided to the claimant.  After reviewing the matter, the immediate supervisor of the initial VA decision-maker shall issue a written decision that affirms, reverses, or modifies the initial decision.  38 C.F.R. § 17.133 (c).

It is clear that the Veteran requested a hearing in this case at the Agency of Original Jurisdiction level, and he is entitled to such a hearing.  See 38 C.F.R. § 17.133.  Although the Veteran did not necessarily submit the request for such a hearing within one year of the decisions denying the claims as indicated pursuant to 38 C.F.R. § 17.133(b), the record reflects, in a March 2014 letter, that the Veteran was unsure where his claims were in the appeals process and indeed, the record does not contain any letter to the Veteran informing him that his claims were certified to the Board.  Moreover, although the Veteran declined a Board hearing in his VA Forms 9, he subsequently expressed concern that his DRO requests had gone unanswered and that he had been denied his DRO hearing.  As such, a remand for a hearing pursuant to 38 C.F.R. § 17.133 is in order.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from the VA Outpatient Clinic at Fort Ethan Allen in Colchester, Vermont, to specifically include the treatment record from such VA facility in Colchester, Vermont VA on October 14, 2010.  Also, obtain any correspondence sent to the Veteran informing him of, or instructing him to appear for, an appointment on this date.  Associate such documents with the Veteran's claims folder.

2.  Associate with the claims file the Veteran's December 16, 2010 letter regarding his appointment at the VA Outpatient Clinic in Colchester, Vermont on October 14, 2010, that was referenced in the December 28, 2010 decision in this case from the Beneficiary Travel Coordinator.  

3.  Schedule the Veteran for a hearing or hearings at the appropriate VHA facilities in accordance with 38 C.F.R. § 17.133.  Provide proper notice of the hearing and inform the Veteran of the date, time, and place of the hearing, as well as his right to have the hearing taped and transcribed, and ensure that a copy of the notice letter(s) is placed in the claims file.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative must be issued a supplemental statement of the case, including the full rationale for the denial of the claims pursuant to 38 C.F.R. § 19.29(c), 19.31(b)(2), and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



